Citation Nr: 9922287	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  96-27 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral ankle 
disorder.

Entitlement to service connection for a bilateral knee 
condition.

Entitlement to an increased schedular evaluation for post-
traumatic stress disorder (PTSD), currently assigned a 
70 percent schedular rating.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1967 to July 
1969.

An April 1983 RO rating decision denied service connection 
for a sprain of the right ankle and residuals of an injury of 
the left ankle.  The veteran was notified of these 
determinations in May 1983 and he did not appeal.

In April 1996, the veteran submitted claims for service 
connection for a bilateral knee disorder and an increased 
evaluation for PTSD (rated 50 percent), and an application to 
reopen the claim for service connection for a bilateral ankle 
disorder.  This appeal comes to the Board of Veterans' 
Appeals (Board) from an April 1996 RO rating decision that 
determined there was no new and material evidence to reopen 
the claim for service connection for a bilateral ankle 
disorder, that determined the veteran had not submitted a 
well-grounded claim for service connection for a bilateral 
knee disorder, and that denied an increased evaluation for 
PTSD.

An October 1996 RO rating decision increased the evaluation 
for PTSD (the veteran's only service-connected disability) 
from 50 to 70 percent, effective from April 1996, and a 
February 1997 RO rating decision assigned a total rating for 
compensation purposes based on individual unemployability, 
effective from October 1996.  While no further disagreement 
has been received from the veteran with regard to the 
schedular evaluation assigned for the PTSD, he has not 
withdrawn his appeal with the issue of entitlement to an 
increased evaluation for this disorder and the maximum 
schedular rating has not been assigned.  Under the 
circumstances, the issue of entitlement to an increased 
schedular evaluation for PTSD is a matter for appellate 
consideration.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  By an unappealed April 1983 RO rating decision, service 
connection was denied for right ankle sprain and residuals of 
an injury to the left ankle.

2.  Evidence received subsequent to the April 1983 RO rating 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for a bilateral ankle disorder.

3.  The veteran has not submitted competent (medical) 
evidence linking his bilateral ankle and bilateral knee 
disorders, found many years after service, to an incident of 
service.

4.  The veteran's PTSD is manifested primarily by anxiety, 
nightmares and recollections of experiences in service, 
irritability and anger, panic attacks, and occasional 
suicidal ideation that produce severe social and industrial 
impairment or occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking or mood.

5.  Symptoms, such as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss for names of close relatives, own occupation or name, 
that produce total occupational and social impairment are not 
shown.

6.  The PTSD symptoms render the veteran demonstrably unable 
to obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The unappealed April 1983 RO rating decision, denying 
service connection for right ankle sprain and residuals of a 
left ankle injury, is final.  38 U.S.C. § 4005 (now 7105); 
38 C.F.R. § 3.104(a) (1983).

2.  New and material evidence has been received to reopen the 
claim for service connection for a bilateral ankle disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The claims for service connection for bilateral ankle and 
bilateral knee disorders are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The criteria for a schedular 100 percent rating, in lieu 
of the total rating for compensation purposes based on 
individual unemployability, are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.132, Code 9411, effective 
prior to November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bilateral Ankle and Bilateral Knee 
Disorders

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 West 1991); 38 C.F.R. § 3.303 
(1998).

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).

Since the veteran did not submit a timely substantive appeal 
to the April 1983 RO rating decision, denying service 
connection for right ankle strain and residuals of a left 
ankle injury, it is final with the exception that a claimant 
may later reopen the claim if new and material evidence is 
submitted.   38 U.S.C.A. §§ 5108, 7105 (formerly 4005); 
38 C.F.R. §§ 3.156(a), 3.160(d), 20.1103 (1998).  The 
question now presented is whether new and material evidence 
has been submitted since the April 1983 RO rating to permit 
reopening of the claim for service connection for a bilateral 
ankle disorder.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
For evidence to be deemed new, it must not be cumulative or 
redundant; to be material, it must bear directly and 
substantially upon the specific matter under consideration 
(here, whether the veteran has the claimed disorder and 
whether it began in service).  For evidence to be new and 
material it must be of such significance that, alone or with 
the other evidence of record, it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the unappealed April 
1983 RO rating decision, denying service connection for right 
ankle sprain and residuals of injury to the left ankle, 
consisted of statements of the veteran to the effect that he 
had fallen off a cliff in Vietnam while in service that 
caused a bilateral ankle disorder and service medical records 
showing that the veteran had been seen for acute and 
transitory ankle conditions while in service.  Also of record 
at that time were service documents showing that the veteran 
had combat service, and post-service medical records that did 
not show the presence of a chronic right or left ankle 
disorder. 

Since the April 1983 RO rating decision, additional post-
service medical records have been submitted, including a VA 
report of the veteran's treatment in April 1996 showing 
bilateral talonavicular spurring (arthritis of the ankles), 
and statements and testimony from the veteran to the effect 
that he injured his ankles in combat in Vietnam and that he 
has had bilateral ankle problems since then.  This combat 
veteran's statements with regard to sustaining an injury to 
the ankles in combat in service is accepted as proof of the 
presence of a bilateral ankle condition in service under the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) and when 
considered with the medical evidence showing the presence of 
a current chronic bilateral ankle disorder is found to be of 
such significance that it must be considered with the 
veteran's claim for service connection for a bilateral ankle 
disorder.  Hence, the Board finds that new and material 
evidence has been submitted to reopen the claim for service 
connection for a bilateral ankle disorder.

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999).  The Court also noted that, in 
rejecting the Colvin reasonable-possibility-of-outcome-change 
test, Hodge effectively decoupled the existing relationship 
under the Court's case law between determinations of well-
groundedness and of new and material evidence to reopen.  
Prior to Hodge, no opinion of the Court ever suggested that 
evidence that was sufficient to reopen might not be 
sufficient to well ground a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (quoting Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992)) (new and material evidence "is, by its 
nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight).  Consequently, if upon remand the 
Board determines that new and material evidence has been 
presented, it next must determine, as part of its "review 
[of] the former disposition of the claim" under section 
5108, whether the veteran's claim, as then reopened, is well 
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
In this regard, the Court noted that, as outlined in Winters 
v. West, 12 Vet. App. (1999), issued by the Court 
concurrently with the Elkins opinion, if the Court on review 
of all the evidence of record in support of the claim were to 
determine that the veteran's underlying claim was not well 
grounded, the Court would not remand for the Board to apply 
38 C.F.R. § 3.156(a) and Hodge because the failure to apply 
the regulation under such circumstance would not be 
prejudicial to the veteran.

The threshold question to be answered with regard to the 
veteran's claims for service connection for bilateral ankle 
and bilateral knee disorders is whether the veteran has 
presented evidence of well-grounded claims; that is, evidence 
which shows that his claims are plausible, meritorious on 
their own, or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such claims, his appeal 
must, as a matter of law, be denied, and there is no duty on 
the VA to assist him further in the development of the 
claims.  Murphy at 81.  The Court has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  "In order for a claim to be well-
grounded, there must be competent evidence of current 
disability (a medical diagnosis) ...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
testimony), ...; and of a nexus between the inservice injury 
or disease and the current disability (medical evidence)." 
Caluza v. Brown, 7 Vet. App. 498 (1995). 

While the Board has found that new and material evidence has 
been submitted to reopen the claim for service connection for 
a bilateral ankle disorder, it is also the conclusion of the 
Board that this claim and the claim for service connection 
for a bilateral knee disorder are not well grounded.  With 
regard to the claim for service connection for a bilateral 
ankle disorder, a review of all the evidence shows that a 
chronic bilateral ankle disorder was not demonstrated until 
the 1990's and that there is no medical evidence linking the 
veteran's current bilateral ankle disorder to an incident of 
service, including his acute ankle problems.  

With regard to the claim for service connection for a 
bilateral knee condition, the service medical records do not 
show the presence of a bilateral knee condition.  Nor do the 
post-service medical records reveal the presence of a chronic 
knee disorder, arthritis, until the 1990's, many years after 
service.  The post-service medical evidence does not link the 
veteran's current bilateral knee condition to an incident of 
service.  

A claim is not well grounded where there is no medical 
evidence showing a nexus between a current disability and 
service.  Caluza, 7 Vet. App. 498.  Nor are the veteran's 
statements and testimony, linking his current bilateral ankle 
and knee disorders to an incident of service, sufficient to 
support claims based on medical causation. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran's statements 
with regard to sustaining a bilateral knee condition while in 
combat in Vietnam are sufficient to show the presence of a 
bilateral knee condition in service under the provisions of 
38 U.S.C.A. § 1154(b), but the statements of this combat 
veteran do not suffice to demonstrate the presence of chronic 
disabilities in service or continuity of bilateral ankle and 
knee disorders since separation from service which is a 
requirement for service connection of a disability when the 
claimed condition is not shown to be chronic while in 
service.  38 C.F.R. § 3.303.

In this case, there is no competent (medical) evidence 
linking the veteran's current bilateral ankle and knee 
disorders, first demonstrated in the 1990's, to an incident 
of service.  Hence, the claims for service connection for 
these disorders are not plausible, and they must be denied as 
not well grounded.  As the claims are not well grounded, they 
must necessarily fail on the merits, and the veteran is not 
prejudiced by the Board's initial consideration of the claim 
for service connection for a bilateral ankle disorder without 
prior remand to the RO for consideration of this issue on the 
merits.  Black v. Brown, 10 Vet. App. 279 (1997).

The veteran is advised that he may re-file the claims for 
service connection for bilateral ankle and bilateral knee 
disorders at any time by notifying the RO of such an 
intention and submitting competent (medical) evidence of a 
connection between the current disabilities and service.  An 
example of such evidence is a medical report based on the 
record, with an opinion linking one or more of these 
disabilities to an incident of service.  Robinette v. Brown, 
8 Vet. App. 69 (1995).


II.  Increased Schedular Evaluation for PTSD

A.  Factual Background

A July 1992 RO rating decision granted service connection for 
PTSD, and assigned a 30 percent rating for this disorder, 
effective from December 1991.  A January 1995 RO rating 
decision increased the evaluation from 30 to 50 percent, 
effective from November 1992.  The 50 percent rating remained 
in effect until the October 1996 RO rating decision increased 
it to 70 percent.

VA and private medical records, including medical records 
received with documents from the Social Security 
Administration (SSA) in August 1996, show that the veteran 
was treated and evaluated for various conditions in the 
1990's.  The more salient medical reports with regard to the 
claim for an increased evaluation for PTSD are discussed in 
the following paragraphs.

A VA medical report shows that the veteran was seen in March 
1995 for psychiatric evaluation by a psychologist.  It was 
noted that he had continuing problems with PTSD symptoms, 
including severe anxiety that forced him to withdraw from 
people; that he had variable sleep with nightmares and daily 
intrusive thoughts; that he avoided even normal stress and 
was a loner; that medication was helpful; and that he had 
occasional thoughts of suicide with no plans.  The assessment 
was PTSD (Vietnam), chronic, severe.  It was noted that the 
PTSD rendered the veteran unemployable and totally and 
permanently disabled.

A VA letter dated in June 1996 from the psychologist who saw 
the veteran in March 1995 notes that the veteran's behavior 
and emotion were unreliable and unpredictable due to PTSD 
symptoms.  He was clearly unable to obtain or retain 
employment.  His social relationships were greatly impaired 
so that he could not reliably relate to others, and he was 
virtually isolated in the community.  It was noted that he 
had severe panic explosions of aggressive energy, disturbed 
thoughts, and profound retreat from mature behavior.  He was 
dangerous to self and others if provoked.  His cognitive 
impairment was severe because of impaired short term and 
immediate memory, reduced attention span and concentration, 
and reduced comprehension and judgment.  It was noted that he 
would never be able to reliably work an 40-hour a week job.

Documents from the SSA dated in August 1994 and May 1996, 
respectively, show that the veteran was awarded disability 
benefits based on anxiety related disorder from July 1993 to 
July 1995, and based on heart failure, effective from January 
1996.

On a VA Form 21-8940 dated in October 1996, the veteran 
reported that he last worked full time in July 1993, and had 
last worked at all in March 1995.  He reported employment as 
a counselor and security officer.  He reported 2 years of 
college.  He reported being forced to take a disability 
retirement from the state of South Carolina because of his 
PTSD as he could no longer function as a security officer.  
He reported receiving disability benefits from the SSA.

A summary of the veteran's VA hospitalization from November 
to December 1996 shows that the veteran was treated for 
psychiatric problems.  He complained of symptoms consistent 
with PTSD, such as difficulty sleeping, occasional 
nightmares, intrusive thoughts, hypervigilance, and strong 
startle response.  The Axis I diagnosis was PTSD.  The GAF 
(global assessment of functioning) was then 40.  It was noted 
that he was unemployable at the time of hospital discharge 
due to PTSD and physical limitations.

A statement dated in December 1996 from a former employer of 
the veteran is to the effect that the veteran last worked in 
January 1994.  It was noted that he left employment due to 
disability and that he was receiving disability benefits.


B.  Legal Analysis

The appellant's claim for an increased evaluation for PTSD is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to him appellant is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

A 70 percent evaluation is warranted for PTSD where the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community and there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The veteran must be 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, diagnostic code 9411, effective prior to 
Nov. 7, 1996.

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

A longitudinal review of the evidence reveals that the 
veteran has severe symptoms of PTSD and that he has been 
assigned a schedular evaluation of 70 percent.  The evidence 
also reveals that the PTSD is his only service-connected 
disability and that he has been assigned a total rating for 
compensation purposes based on individual unemployability.

The medical evidence indicates that the veteran's PTSD is 
manifested primarily by anxiety, nightmares and recollections 
of experiences in Vietnam, irritability and anger, panic 
attacks, and occasional suicidal ideation that produce severe 
social and industrial impairment or occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking or mood.  The evidence 
does not show symptoms, such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation or name, that produce total occupational and 
social impairment to support the assignment of a total rating 
under the criteria of diagnostic code 9411, effective as of 
November 7, 1996.

While the medical evidence indicates that the veteran has 
non-service-connected disabilities that contribute to his 
unemployability, such as heart problems, it also indicates 
that the symptoms of his PTSD alone are sufficient to prevent 
him from obtaining or maintaining gainful employment.  Under 
the earlier criteria, demonstrable inability to obtain or 
retain employment was one of the criteria for a 100 percent 
schedular rating.  In Johnson v. Brown, 7 Vet. App. 95, 97 
(1994), the Court upheld the Secretary's interpretation that 
the criteria for a 100 percent rating "are each independent 
bases for granting a 100 percent rating."  Accordingly, the 
Board finds that the earlier criteria are more favorable to 
the veteran for rating purposes, and that, based on those 
criteria, a total schedular rating is warranted for the PTSD.  

Since the veteran's PTSD has now been granted a 100 percent 
schedular rating under 38 C.F.R. § 4.132, Code 9411, 
effective prior to November 7, 1996, the provisions for a 
total rating for this disorder based on unemployability under 
the provisions of 38 C.F.R. §§ 3.341 and 4.16 are no longer 
applicable.  Hence, the 100 percent schedular rating for the 
PTSD under diagnostic code 9411 is in lieu of the 100 percent 
total rating based on unemployability.


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
bilateral ankle disorder is granted.

The claims for service connection for a bilateral ankle 
disorder and a bilateral knee disorder are denied as not well 
grounded.

A 100 percent schedular rating for PTSD is granted in lieu of 
the total rating for compensation purposes based on 
unemployability.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

